Name: Council Regulation (EC, ECSC, Euratom) No 1945/98 of 8 September 1998 laying down the weightings applicable from 1 January 1998 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service;  monetary economics;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities15. 9. 98 L 253/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 1945/98 of 8 September 1998 laying down the weightings applicable from 1 January 1998 to the remuneration of officials of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ- ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weight- ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 1998; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years; Whereas the weightings to apply with effect from 1 January 1998 in respect of which payment has been made on the basis of a previous regulation could lead to retro- spective adjustments to remuneration (positive or nega- tive); Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera- tions as a result of these weightings for the period between 1 January 1998 and the date of the Council Decision setting the weightings to apply with effect from 1 January 1998; Whereas, however, in order to mirror the weightings applicable within the European Community to remunera- tions and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than 12 months following the date of that decision, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1998, the weightings applic- able to remuneration payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remu- neration shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first para- graph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 July 1998. (1) OJ L 56, 4. 3. 1968, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 781/81 (OJ L 113, 15. 4. 1998, p. 4). EN Official Journal of the European Communities 15. 9. 98L 253/2 The institutions shall make back payments in the event of an increase in remuneration as a result of these weightings. For the period between 1 January 1998 and the date of the Council Decision setting the weightings applicable with effect from 1 January 1998, the institutions shall make retrospective downward adjustments to remu- neration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall, however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than 12 months from the date of that decision. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1998. For the Council The President W. SCHÃ SSEL EN Official Journal of the European Communities15. 9. 98 L 253/3 Place of employment WeightingsJanuary 1998 Place of employment Weightings January 1998 ANNEX Albania 95,45 Algeria (*) 0,00 Angola 101,22 Antigua and Barbuda 111,37 Argentina 109,52 Australia 80,96 Bangladesh 67,99 Barbados 117,97 Belize 84,01 Benin 77,00 Bolivia (*) 0,00 Bosnia-Herzegovina (*) 0,00 Botswana 64,81 Brazil 99,81 Bulgaria 92,89 Burkina Faso 76,97 Burundi (*) 0,00 Cameroon 94,20 Canada 76,50 Central African Republic 116,07 Chad 88,99 Chile 102,07 China 95,56 Colombia 76,10 Comoros 107,24 Congo (*) 0,00 Costa Rica 85,18 Croatia 0,00 Cyprus 90,19 Czech Republic 69,97 Democratic Republic of Congo (*) 0,00 Djibouti 120,16 Dominican Republic 74,96 Egypt 71,13 Equatorial Guinea 93,39 Eritrea 67,29 Estonia (*) 0,00 Ethiopia 43,85 Federal Republic of Yugoslavia 73,15 Fiji 73,84 Gabon 126,57 Gambia 95,03 Georgia 92,73 Ghana 37,73 Guatemala 69,92 Guinea 110,63 Guinea-Bissau 81,97 Guyana 73,66 Haiti 83,34 Hong Kong 105,18 Hungary 61,74 India 45,48 Indonesia 63,82 Israel 107,68 Ivory Coast 99,81 Jamaica 104,79 Japan (Naka) 125,54 Japan (Tokyo) 152,80 Jordan 76,49 Kazakhstan 94,90 Kenya 78,30 Latvia (*) 0,00 Lebanon 109,57 Left Bank  Gaza Strip (*) 0,00 Lesotho 59,35 Liberia (*) 0,00 Lithuania (*) 0,00 Madagascar 52,31 Malawi 42,45 Mali 89,23 Malta 82,22 Mauritania 79,57 Mauritius 75,88 Mexico 63,31 Morocco 74,26 Mozambique 65,41 Namibia 67,27 Netherlands Antilles 95,03 New Caledonia 118,01 Nicaragua (*) 0,00 Niger 78,03 Nigeria 92,33 Norway 131,70 Pakistan 62,88 Papua New Guinea 87,80 Peru 92,27 Philippines 56,99 Poland 64,69 Republic of Cape Verde 85,89 Romania 63,98 Russia 134,60 Rwanda (*) 0,00 Samoa 80,83 SÃ £o TomÃ © and PrÃ ­ncipe (*) 0,00 Senegal 82,68 Sierra Leone 102,59 Slovakia 65,08 Slovenia 90,78 Solomon Islands 105,47 Somalia (*) 0,00 South Africa (Pretoria) 69,82 South Africa (The Cape) 73,59 South Korea 98,62 Sri Lanka (*) 0,00 Sudan 38,32 Suriname 70,42 Swaziland 52,93 Switzerland 123,87 Syria 79,91 Tanzania 85,24 Thailand 53,44 Togo 85,62 Tonga 85,96 Trinidad and Tobago 63,46 Tunisia 66,99 Turkey 76,99 Uganda 71,50 Ukraine 150,97 United States of America (New York) 102,16 United States of America (San Diego) 89,11 United States of America (Washington) 91,94 Uruguay 99,83 Vanuatu 109,30 Venezuela 83,22 Vietnam 67,74 Zambia 75,41 Zimbabwe 45,03 (*) Not available.